UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6035



DAVID GRAHAM,

                                               Plaintiff - Appellant,

             versus


JAMES B. ROBBINS, Judge; PRINCE WILLIAM COUNTY
CHILD SUPPORT ENFORCEMENT; LOUVENIA STREET,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1619-AM)


Submitted:    April 23, 2003                   Decided:   May 15, 2003


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Graham appeals the district court’s order dismissing

Graham’s amended 42 U.S.C. § 1983 (2000) complaint pursuant to 28

U.S.C. § 1915A (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Graham v. Robbins, No. CA-02-1619-AM (E.D.

Va. Dec. 18, 2002).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2